FILED
                            NOT FOR PUBLICATION                             AUG 05 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DION ANDERSON,                                   No. 15-16720

               Plaintiff - Appellant,            D.C. No. 1:13-cv-00378-AWI-
                                                 DLB
 v.

M. KIMBRELL; et al.,                             MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                  Anthony W. Ishii, Senior District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      California state prisoner Dion Anderson appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging an access-to-

courts claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal for failure to state a claim under 28 U.S.C. §§ 1915A and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1915(e)(2)(B)(ii). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Anderson’s action because Anderson

failed to allege facts sufficient to show that he suffered actual injury with respect to

contemplated or existing litigation. See Lewis v. Casey, 518 U.S. 343, 348-49,

354-55 (1996) (access-to-courts claim requires showing of actual injury, which

means prejudice to direct appeals of criminal convictions, habeas petitions, or

challenges to conditions of confinement); see also Hebbe v. Pliler, 627 F.3d 338,

341-42 (9th Cir. 2010) (although pro se pleadings are to be liberally construed, a

plaintiff must present factual allegations sufficient to state a plausible claim for

relief); see also Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011)

(requirements for establishing supervisory liability).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                     15-16720